The first count of the indictment charged this defendant with the offense of distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol. When arraigned upon the indictment, for answer thereto the defendant interposed a plea of "guilty," and upon said plea the jury returned a verdict of guilty as charged in the first count of the indictment. The court thereupon sentenced the accused to serve an indeterminate term of imprisonment in the penitentiary, and pronounced and entered a judgment of conviction accordingly. Notwithstanding the plea of guilty by defendant, he took an appeal from the judgment of conviction to this court. It is manifest that this appeal is for delay only, as it is upon the record proper, which is without error. The judgment of conviction, appealed from, is affirmed.
Affirmed.